Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-20, 26-30, and 35-36, and 39 are pending for examination. Claims 19 and 20 are independent.
remark
Claim Objections
Claims 37-38 objected to because of the following informalities:  Cancelled claims 37-38 should be deleted with just the claim status..  Appropriate correction is required.

Response to Amendment
This office action is responsive to the amendment filed on 09/14/2021. As directed by the amendment, claims 19, and 20 are amended. Claims 1-18, 21-25, 31-34 and 38 are cancelled. 

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.
Applicant argues: The claim now expressly states that in identifying at least one resource, the at least one resource comprises a node and at least one corresponding application. These features are not seen in the prior art. 
 describes in Col 27 line 32-41 a computing nodes 1100 that implement client application servers 420. Col 13 line 35-44 describes resource metrics on a per client application server 420. The resource metrics (i.e. identified resource) being recorded for the executed client application (i.e. corresponding application) on computing node 1100 (i.e. comprised node) read on the limitation. 
Applicant argues: Furthermore, on pages 37-38 of the Office Action, the Examiner cites Kim against former Claim 21. Claim 1 is now amended to recite "detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real- time assessment of an operating context of the system and a cognitive state of a user."… However, respectfully, even if combined as proposed by the Examiner, the cited references do not teach or fairly suggest "detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on ... a cognitive state of a user." Furthermore, the proposed rationale for the combination (select[ing] an action based on a cognitive state of the user) does not provide a motivation to obtain the invention as claimed, because the claimed invention requires "detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on ... a cognitive state of a user," not selecting an action. While "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning," such hindsight is improper where, as here, it is based on knowledge gleaned only from applicant's disclosure. In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971), MPEP 2145 X.A. Here, applicant respectfully asserts that it is only because of knowledge gleaned from 
	Examiner respectfully disagrees, Para 0038 of the Specification is the only description the cognitive state and recites “the cognitive state of the user: e.g., that the user is distracted”. The claimed limitation appears to describe collecting information based on real-time assessment of an operating context and a cognitive state in order to detect the system is at risk of shutdown. Sivasubramanian is relied on to disclose detecting a system is at risk of shutdown based on data related to real-time assessment of an operating context. Kim is relied on to disclose collecting information of a cognitive states of a user in the system. The motivation to combine is now based on gathering data about a cognitive state of a user. The previous claim 21 described constructing a service request which differs from the amendment to claims 19 and 20. It is for this reason the motivation to combine has been changed below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 19, 20, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of co-pending application No.15859552. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be that the claims from co-pending application.15859552 are a method claims corresponding to the apparatus and program product claims of the instant application. Therefore the claims of the instant application are rejected as being obvious variation of claims of the co-pending application. This is a provisional non-statutory double patenting rejection.
Instant Application:15\494,530
Corresponding Application: 15\859,552
Claim 19: An apparatus for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the apparatus comprising: a memory; and at least one processor coupled with the memory, the processor operative: to detect that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; to determine, using a reinforcement learning algorithm, to identify at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system, to display at least one form template corresponding to the at least one identified resource; to identify one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, to display at least one content item within the form template; to select at least one action of the set of possible actions; [[and]] to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system, wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and -2-YOR920161613US1 Confirmation No. 7959 based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein: the at least one processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions; and the at least one processor is operative to select at least one action by selecting the at least one 
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the identifying at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system; displaying at least one form template corresponding to the at least one identified resource; identifying one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, displaying at least one content item within the form template; selecting at least one action of the set of possible actions; [[and]] constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system, wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the -2-YOR920161613US02 Confirmation No. 9193 computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk 
Claim 20: A computer program product for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code embodied therewith, said machine-readable program code comprising machine-readable program code configured: to detect that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; to determine, using a reinforcement learning algorithm, to identify at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system; to display at least one form template corresponding to the at least one identified resource; to identify one or more possibly affected properties of the at least one relevant resource, Confirmation No. 7959 based on the identified one or more properties, to display at least one content item within the form template; to select at least one action of the set of possible actions; [[and]] to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system, wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein said machine-readable program code comprises machine-readable program code such that: the at least one hardware processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible 
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, identifying at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system; displaying at least one form template corresponding to the at least one identified resource; identifying one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, displaying at least one content item within the form template; selecting at least one action of the set of possible actions; [[and]] constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system, wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the -2-YOR920161613US02 Confirmation No. 9193 computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 39: The apparatus of claim 19, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                
                                    R
                                     
                                    
                                        
                                            θ
                                            ,
                                            δ
                                        
                                    
                                    =
                                    
                                        
                                            E
                                        
                                        
                                            θ
                                        
                                    
                                    L
                                    
                                        
                                            θ
                                            ,
                                             
                                            δ
                                            
                                                
                                                    X
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∫
                                            
                                                X
                                            
                                            
                                        
                                        
                                            L
                                             
                                            
                                                
                                                    θ
                                                    ,
                                                    δ
                                                    
                                                        
                                                            X
                                                        
                                                    
                                                
                                            
                                            d
                                            
                                                
                                                    P
                                                
                                                
                                                    θ
                                                
                                            
                                            (
                                            X
                                            )
                                        
                                    
                                
                            
where: 
                                
                                    θ
                                
                             is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                
                                    δ
                                
                             is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                
                                    E
                                    _
                                    θ
                                
                             is an expectation over all population values of X and 
                                
                                    d
                                    
                                        
                                            P
                                        
                                        
                                            θ
                                        
                                    
                                
                             is a probability measure over an event space of X, parametrized by 0.
Claim 21: The method of claim 1, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                
                                    R
                                     
                                    
                                        
                                            θ
                                            ,
                                            δ
                                        
                                    
                                    =
                                    
                                        
                                            E
                                        
                                        
                                            θ
                                        
                                    
                                    L
                                    
                                        
                                            θ
                                            ,
                                             
                                            δ
                                            
                                                
                                                    X
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∫
                                            
                                                X
                                            
                                            
                                        
                                        
                                            L
                                             
                                            
                                                
                                                    θ
                                                    ,
                                                    δ
                                                    
                                                        
                                                            X
                                                        
                                                    
                                                
                                            
                                            d
                                            
                                                
                                                    P
                                                
                                                
                                                    θ
                                                
                                            
                                            (
                                            X
                                            )
                                        
                                    
                                
                            
where: 
                                
                                    θ
                                
                             is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                
                                    δ
                                
                             is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                
                                    E
                                    _
                                    θ
                                
                             is an expectation over all population values of X and 
                                
                                    d
                                    
                                        
                                            P
                                        
                                        
                                            θ
                                        
                                    
                                
                             is a probability measure over an event space of X, parametrized by 0.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter"), Le et al.(US 7606868, hereinafter "Le") and Kim et al.(US 20170003861, hereinafter "Kim").

Regarding Claim 19
([Fig 9]), the apparatus comprising: 
a memory ([Col 28 line 1 and Fig 9 (1120)]); and 
at least one processor coupled with the memory ([Col 28 line 9 and Fig 9 (1110)]), the processor operative: 
to detect that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system ([Col 3 line 25-50] “Each client may be given an agreement that they will receive a guaranteed slice of the available CPU resources (e.g., 50% of the machine's CPU power) and I/O performance (e.g., 50% of machine’s capacity). In this scenario, it may be possible that if client A executes a complex query, most or all of the machine's CPU and I/O power is spent executing this complex query, thereby starving client B’s queries.” Examiner interprets the query using all the resources as being at risk of shutdown due to lack of resources.)); 
to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold ([Col 7 line 23-27 and Fig 3A-3C] “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260.” Examiner interprets the SLA parameter, such as an amount of available storage memory, as the memory usage threshold. When the request executes outside the SLA parameters value (i.e. exceeds the threshold) then the system is at risk of shutdown and applies reinforcement learning which provides a set of possible actions..), to identify at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system ([Col 27 line 32-41] “One computing node that may be suitable for implementation of resource isolation through the use of RL techniques… in one embodiment, one or more computing nodes 1100 that implement client application servers”), 
to select at least one action of the set of possible actions ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”); 
to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”), wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items ([Col 18 line 17-21] “Note that a modified execution parameter may, in different embodiments, be associated with a particular subscriber, a particular client application, a particular query, a particular query type, or a particular query template.” Examiner reads the query template as a form template used to construct a service request and requires populating the form template with configuration parameters (i.e. modifying execution parameters) corresponding to the one or more content items (i.e. content of the template).); and -2-YOR920161613US1 Confirmation No. 7959 
based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the system ([Col 27 line 23-28] “whenever the shared computing environment is found to be operating outside of those parameter values, a throttler may automatically apply a SARSA algorithm or another RL technique to one or more service requests to attempt to correct the situation, and may learn the most effective corrective actions to take over time.” Examiner reads outside parameter values as the risk of shutdown.),
wherein: the at least one processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions ([Col 8 line 35] “Once an action has been taken, the method may include determining the new state of the shared computing environment and/or determining the reward associated with having taken the action, as in 320. For example, the CPU utilization of each of the currently executing requests may be determined or the memory utilization of each of the currently executing requests may be determined. Using this information, a reward may be calculated for the action. In some embodiments, if the action improved the operation of the shared computing environment, with respect to the SLA parameter values, the reward value may be represented by a positive number, but if the action caused the situation to deteriorate, the reward value may be represented by a negative number.” Examiner interprets a negative reward value as a risk value.); and 
the at least one processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions ([Col 8 line 48] “As shown in 320, the new state and/or reward value may be stored for use in a Subsequent application of the RL technique, e.g., in a Subsequent iteration of the loop illustrated in FIG.2. In some embodiments, a value in a Q(s, a) reward table corresponding to the current state and action taken may be updated to reflect the effect of the action before execution continues in 330. If the action taken corrected the mismatch between the state of the shared computing environment and the specified SLA parameter values, the method illustrated in FIG.2 may continue to execute currently executing or pending requests, shown as the feedback loop from 260 to 240”).
Sivasubramanian does not explicitly disclose: to display at least one form template corresponding to the at least one identified resource; to identify one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, to display at least one content item within the form template;
However, Burrichter discloses in the same field of endeavor:to display at least one form template corresponding to the at least one identified resource ([Para 0043-0044] “In addition to the execution of the batch job as described above, an option to restart, continue and/or otherwise re-execute the query may be provided to the user (block 144). In some embodiments, the option to re-execute the query may allow the user to change the query environment or query parameters, such as to change various query options to change the query implementation and optimization plan.” Examiner reads the option to re-execute the query by providing various query options as a form template.); 
to identify one or more possibly affected properties of the at least one relevant resource ([Para 0044] “Moreover, the option may provide suggestions to help instruct the user as to query information and/or resolve the performance of the “problem” query. For example, an estimated query completion time may be communicated to the user, informing the user that if they had waited so many seconds or minutes longer, the “problem’ query would have completed.” Examiner reads the query information for affected queries as an identified properties.); 
based on the identified one or more properties, to display at least one content item within the form template  ([Para 0044] “Moreover, the option may provide suggestions to help instruct the user as to query information and/or resolve the performance of the “problem query. For example, an estimated query completion time may be communicated to the user, informing the user that if they had waited so many seconds or minutes longer, the “problem’ query would have completed.” Examiner reads the estimated query completion time as a displayed content item.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter. Doing so (Abstract, Burrichter).
Sivasubramanian in view of Burrichter does not explicitly disclose: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; 
However, Le discloses in the same field of endeavor: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; ([Col 45 line 22] “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43] “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter and Le. Doing so can manage a computing environment composed of diverse networks, computing devices, and storage devices (Abstract, Le).
a cognitive state of a user; 
However, Kim discloses in the same field of endeavor: a cognitive state of a user([Para 0052] “Cognitive features can be detected based on direct observation of user interactions with the computer system (e.g., typing speed, cursors movements, etc.) and direct observations of the user (e.g., observed heart rate output by a wearable device communicating with the computer system, pupil dilation measured using a camera of the computer system, tonal variations in Voice input to the computer system, etc.).”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter, Le, and Kim. Doing so can collects information about specific user interactions (including actions and out comes) and assign a level of risk associated with the action given the user's cognitive state (Para 0079, Kim).

Regarding Claim 20
Sivasubramanian discloses: A computer program product for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code embodied therewith, said machine-readable program code comprising machine-readable program code configured ([Col 28 line 33 and Fig 9(1125)]): to detect that the system is at risk of shutdown due to memory usage , based at least in part on a real-time assessment of an operating context of the system ([Col 3 line 35-50] “Each client may be given an agreement that they will receive a guaranteed slice of the available CPU resources (e.g., 50% of the machine's CPU power) and I/O performance (e.g., 50% of machine’s capacity). In this scenario, it may be possible that if client A executes a complex query, most or all of the machine's CPU and I/O power is spent executing this complex query, thereby starving client B’s queries.” Examiner interprets exceeding CPU resources as a risk of shutdown due to memory usages exceeding a threshold (i.e. 50% capacity.)); to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold ([Col 7 line 23 and Fig 3A-3C] “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260.” Examiner interprets the SLA parameter, such as an amount of available storage memory, as the memory usage threshold. When the request executes outside the SLA parameters value (i.e. exceeds the threshold) then the system is at risk of shutdown and applies reinforcement learning which provides a set of possible actions..),; to identify at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system ([Col 27 line 32-41] “One computing node that may be suitable for implementation of resource isolation through the use of RL techniques… in one embodiment, one or more computing nodes 1100 that implement client application servers”);  to select at least one action of the set of possible actions ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”); [[and]] to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”), wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items ([Col 18 line 17-21] “Note that a modified execution parameter may, in different embodiments, be associated with a particular subscriber, a particular client application, a particular query, a particular query type, or a particular query template.” Examiner reads the query template as a form template used to construct a service request and requires populating the form template with configuration parameters (i.e. modifying execution parameters) corresponding to the one or more content items (i.e. content of the template).); and based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 27 line 23-28] “whenever the shared computing environment is found to be operating outside of those parameter values, a throttler may automatically apply a SARSA algorithm or another RL technique to one or more service requests to attempt to correct the situation, and may learn the most effective corrective actions to take over time.” Examiner reads outside parameter values as the risk of shutdown.),; wherein said machine-readable program code comprises machine-readable program code such that: the at least one hardware processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions ([Col 8 line 35] “Once an action has been taken, the method may include determining the new state of the shared computing environment and/or determining the reward associated with having taken the action, as in 320. For example, the CPU utilization of each of the currently executing requests may be determined or the memory utilization of each of the currently executing requests may be determined. Using this information, a reward may be calculated for the action. In some embodiments, if the action improved the operation of the shared computing environment, with respect to the SLA parameter values, the reward value may be represented by a positive number, but if the action caused the situation to deteriorate, the reward value may be represented by a negative number.” Examiner interprets a negative reward value as a risk value.); and the at least one hardware processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions ([Col 8 line 48] “As shown in 320, the new state and/or reward value may be stored for use in a Subsequent application of the RL technique, e.g., in a Subsequent iteration of the loop illustrated in FIG.2. In some embodiments, a value in a Q(s, a) reward table corresponding to the current state and action taken may be updated to reflect the effect of the action before execution continues in 330. If the action taken corrected the mismatch between the state of the shared computing environment and the specified SLA parameter values, the method illustrated in FIG.2 may continue to execute currently executing or pending requests, shown as the feedback loop from 260 to 240”).
Sivasubramanian does not explicitly disclose: to display at least one form template corresponding to the at least one identified resource; to identify one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, to display at least one content item within the form template;
However, Burrichter discloses in the same field of endeavor:to display at least one form template corresponding to the at least one identified resource ([Para 0044] “In addition to the execution of the batch job as described above, an option to restart, continue and/or otherwise re-execute the query may be provided to the user (block 144). In some embodiments, the option to re-execute the query may allow the user to change the query environment or query parameters, such as to change various query options to change the query implementation and optimization plan.” Examiner reads the option to re-execute the query by providing various query options as a form template.); to identify one or more possibly affected properties of the at least one relevant resource ([Para 0044] “Moreover, the option may provide suggestions to help instruct the user as to query information and/or resolve the performance of the “problem” query. For example, an estimated query completion time may be communicated to the user, informing the user that if they had waited so many seconds or minutes longer, the “problem’ query would have completed.” Examiner reads the query information for affected queries as an identified properties.); based on the identified one or more properties, to display at least one content item within the form template  ([Para 0044] “Moreover, the option may provide suggestions to help instruct the user as to query information and/or resolve the performance of the “problem query. For example, an estimated query completion time may be communicated to the user, informing the user that if they had waited so many seconds or minutes longer, the “problem’ query would have completed.” Examiner reads the estimated query completion time as a displayed content item.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter. Doing so provide performance analysis information of queries associated with potential problems (Abstract, Burrichter).
Sivasubramanian in view of Burrichter does not explicitly disclose: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files;
However, Le discloses in the same field of endeavor: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files;([Col 45 line 22] “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43] “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter and Le. Doing so can manage a computing environment composed of diverse networks, computing devices, and storage devices (Abstract, Le).
Sivasubramanian in view of Burrichter and Le does not explicitly disclose: a cognitive state of a user; 
However, Kim discloses in the same field of endeavor: a cognitive state of a user ([Para 0052] “Cognitive features can be detected based on direct observation of user interactions with the computer system (e.g., typing speed, cursors movements, etc.) and direct observations of the user (e.g., observed heart rate output by a wearable device communicating with the computer system, pupil dilation measured using a camera of the computer system, tonal variations in Voice input to the computer system, etc.).”); 
 (Para 0079, Kim).

Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al.(US 7606868, hereinafter "Le"), Kim et al.(US 20170003861, hereinafter "Kim") and Hiltunen et al. (US 7536595, hereinafter "Hiltunen").

Regarding Claim 28
Sivasubramanian in view of Le and Kim discloses: The apparatus of claim 25.
Sivasubramanian in view of Le and Kim does not explicitly discloses: wherein computing the one or more risk values comprises determining an overall impact function for the set of possible actions, wherein the impact function is determined based on at least one of: an expectation over values of a vector of observations stochastically drawn from a population; and a probability measure over the event space of the vector of observations, parameterized by a fixed state of the system.
However, Hiltunen discloses in the same field of endeavor: The apparatus of claim 25, wherein computing the one or more risk values comprises determining an overall impact function for the set of possible actions, wherein the impact function is ([Col 26 line 32], Hiltunen “The cost function can comprise a rate cost component and an impulse cost component. The recursively-determined, substantially optimal, multiple-step recovery action can involve evaluating an equation:” Examiner interprets the cost function as an impact function.); and a probability measure over the event space of the vector of observations, parameterized by a fixed state of the system ([Col 26 line 46], Hiltunen “V(s.{Pfh) is a lowest calculated cost for a sequence of recovery actions for a system starting in a state (S.Pfh }); fh is a hypothesized fault of a set of possible fault hypotheses FH:” Examiner interprets fh as a probability measure.).
	It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter, Le, Kim, and Hiltunen. Doing so can determine fault hypothesis and automatically initiating a recovery action to correct the fault.

Regarding Claim 29
Sivasubramanian in view of Burrichter Le, Kim, and Hiltunen discloses: The apparatus of claim 28, wherein computing the one or more risk values further comprises optimizing the impact function based at least on assumed additivity thereof ([Col 26 line 29], Hiltunen “In certain exemplary embodiments, the recursive determination of the substantially optimal, multiple-step recovery action comprises making an attempt to minimize a cost function.” Examiner interprets the minimizing the cost as optimizing the impact function.).

Regarding Claim 30
Sivasubramanian in view of Burrichter Le, Kim, and Hiltunen discloses: The apparatus of claim 29, wherein computing the one or more risk values further comprises solving the optimized impact function at least in part using dynamic programming ([Col 17 line 30], Hiltunen “If the problem is cast in the POMDP framework with a total-cost criterion, the mincost for all states can be computed as a solution of a Bellman dynamic programming recursion.”).

Claim 26-27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al.(US 7606868, hereinafter "Le"), Kim et al.(US 20170003861, hereinafter "Kim"), and Luo et al.(US 20100333167, hereinafter "Luo").

Regarding Claim 26
Sivasubramanian in view of Burrichter Le and Kim discloses: The apparatus of claim 19.
Sivasubramanian in view of Burrichter Le and Kim does not explicitly discloses: wherein selecting the at least one action comprises determining a sequence of actions 
However, Luo discloses in the same field of endeavor: wherein selecting the at least one action comprises determining a sequence of actions wherein the sequence of actions collectively maximizes reward value although at least one action of the sequence does not individually maximize reward value ([Para 0080], Luo “There are different approaches to calculate the optimal policy and to maximize the rewards obtained over time. One technique is the Q-learning technique which uses a recursive algorithm to estimate a value function. The algorithm forms a Q table in which rows are states and columns are actions. An agent in each state s chooses an action a, observes the reward r and goes to the next state s'. It then updates the estimated Q value as follows:” Examiner interprets Q leaning as maximizing a reward value with a sequence of actions (i.e. columns of actions)).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter, Le, Kim, and Luo. Doing so can balance security risk and system performance cost (Para 0072, Luo).

Regarding Claim 27
Sivasubramanian in view of Burrichter Le, Kim and Luo discloses: The apparatus of claim 26, wherein a risk value corresponding to a given one of the set of possible actions is inversely proportional to a reward value for the given one of the set of possible actions ([Col 5 line 10], Sivasubramanian “If the action was beneficial, a positive reward may be received. Otherwise, a negative reward may be received. In other words, in some embodiments, the sign of the reward signifies whether it was beneficial or detrimental to the environment.”).

Regarding Claim 36
Sivasubramanian in view of Burrichter Le, Kim, and Luo discloses: The apparatus of claim 19, wherein the reinforcement learning algorithm utilizes one or more data sources comprising at least one of: web forum discussions, chat sessions, and documentation ([Para 0066], Luo “Thus, the environment state information stored in the violation report data structure 422, exception report data structure 424, resource utilization data structure 426, and access log data structure 428, is collected by the rule engine 460, the exception handler 483, and the log module 486 for data access objects in data model module 485.” Examiner interprets the reports as documentation.).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al.(US 7606868, hereinafter "Le"), Kim et al.(US 20170003861, hereinafter "Kim") and Inamdar (US 20140123125, hereinafter "Inamdar").

Regarding Claim 35

Sivasubramanian in view of Burrichter Le and Kim does not explicitly disclose: wherein the set of possible actions further comprises applying a patch to a distributed application.
However, Inamdar discloses in the same field of endeavor: wherein the set of possible actions comprises applying a patch to a distributed application.
wherein the set of possible actions comprises applying a patch to a distributed application ([Para 0013], “A patch targeting a distributed application may be divided into multiple distinct portions according to function, content and target.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter, Le, Kim, and Inamdar. Doing so can obtain a patched management server (Abstract, Inamdar).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al. (US 7606868, hereinafter "Le"), Kim et al.(US 20170003861, hereinafter "Kim"), and Geibel et al. ("Risk-Sensitive Reinforcement Learning Applied to Control under Constraints", hereinafter "Geibel").

Regarding Claim 39

Sivasubramanian in view of Burrichter Le and Kim does not explicitly discloses: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                        
                            θ
                        
                     is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                        
                            δ
                        
                     is a decision rule over which the risk function is calculated; 
L is a loss function; 
                        
                            E
                            _
                            θ
                        
                     is an expectation over all population values of X and 
                        
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                        
                     is a probability measure over an event space of X, parametrized by                         
                            θ
                        
                    .

However, Geibel discloses in the same fields of endeavor: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                        
                            θ
                        
                     is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                        
                            δ
                        
                     is a decision rule over which the risk function is calculated; 
L is a loss function; 
                        
                            E
                            _
                            θ
                        
                     is an expectation over all population values of X and 
                        
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                        
                     is a probability measure over an event space of X, parametrized by                         
                            θ
                        
                    .
([Section 4.1 Risk minimization] “With this construction of the cost function ¯r, an episode of states, actions and costs starting at some initial state x contains exactly once the cost of ¯r = 1 if an error state occurs in it. If the process does not enter an error state, the sequence of ¯r-costs contains zeros only. Therefore, the probability defining the risk can be expressed as the expectation of a cumulative return.                         
                            
                                
                                    p
                                
                                
                                    π
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            =
                            E
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        ∞
                                                    
                                                
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        -
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                -
                                            
                                        
                                        
                                            i
                                        
                                    
                                     
                                
                            
                             
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                            =
                            x
                            ]
                        
                    ” Examiner interprets Equation 7 computing risk and                        
                             
                            γ
                             
                            a
                            s
                             
                            θ
                             
                            a
                             
                            f
                            i
                            x
                            e
                            d
                             
                            s
                            t
                            a
                            t
                            e
                             
                            o
                            f
                             
                            n
                            a
                            t
                            u
                            r
                            e
                             
                            a
                            n
                            d
                             
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                             
                            a
                            s
                             
                            δ
                             
                            a
                             
                            d
                            e
                            c
                            i
                            c
                            i
                            t
                            i
                            o
                            n
                             
                            r
                            u
                            l
                            e
                        
                    )
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Burrichter, Le, Kim, and Geibel. Doing so can implement a reinforcement algorithm that formulates risk (Abstract, Geibel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bull et al. (US 20170178093, hereinafter, "Bull") similarly describes resource allocation and an electronic report template (Para 0042). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127